         Case 2:16-cr-00022-JHS Document 400 Filed 09/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

        v.
                                                               CRIMINAL ACTION
 LUCY XI,                                                      NO. 16-22-5

                         Defendant.


                                           ORDER

       AND NOW, this 1st day of September 2021, upon consideration of the Government’s

Motion in Limine to Exclude Evidence of Civil Complaint and its Allegations (Doc. No. 210),

Defendant’s Response in Opposition to the Government’s Motion (Doc. No. 227), Defendant’s

Motion in Limine #1: for Admission of Federal Bureau of Investigation (“FBI”) Special Agent

Winsett’s Admissions Regarding Ms. Xi (Doc. No. 214), the Government’s Response in

Opposition (Doc. No. 224), Defendant’s Motion in Limine #2: for Admission of Judicial

Admissions (Doc. No. 216), the Government’s Response in Opposition (Doc. No. 220),

Defendant’s Motion in Limine #3: to Exclude October 11, 2013 E-mail from Ms. Xi to Mr. Mei

(Doc. No. 217), the Government’s Response in Opposition (Doc. No. 221), Defendant’s Motion

in Limine #5: to Prevent the Government from Relitigating Conclusions of Law Made by this

Court (Doc. No. 374), the Government’s Response in Opposition (Doc. No. 378), Defendant’s

Motion to Suppress Confidential Marital Communications (Doc. No. 260), the Government’s

Response in Opposition (Doc. No. 269), the arguments of counsel at the hearing on the Motions

held on August 4, 2021 (see Doc. No. 395), and in accordance with the Opinion of the Court issued

this date, it is ORDERED as follows:




                                               1
     Case 2:16-cr-00022-JHS Document 400 Filed 09/01/21 Page 2 of 2




1.       The Government’s Motion in Limine to Exclude Evidence of Civil Complaint and

         its Allegations (Doc. No. 210) is GRANTED.

2.       Defendant’s Motion in Limine for Admission of FBI Special Agent Winsett’s

         Admissions Regarding Ms. Xi (Doc. No. 214), Motion in Limine to Exclude

         October 11, 2013 E-mail from Ms. Xi to Mr. Mei (Doc. No. 217), Motion in Limine

         to Prevent the Government from Relitigating Conclusions of Law Made by this

         Court (Doc. No. 374), and Motion to Suppress Confidential Marital

         Communications (Doc. No. 260) are DENIED.

3.       Defendant’s Motion in Limine for Admission of Judicial Admissions (Doc. No.

         216) is DENIED WITHOUT PREJUDICE.




                                            BY THE COURT:


                                            / s / J oel H. S l om s ky
                                            JOEL H. SLOMSKY, J.




                                        2
